Exhibit 10.2

 

DEFERRED COMPENSATION AGREEMENT

 

This Deferred Compensation Agreement (the “Agreement”) is entered into as of the
24th day of December, 2010, by and between SL Green Realty Corp. (the “Company”)
and Stephen L. Green (the “Executive”).

 

WHEREAS, the Executive has served the Company as the Chairman of the Board of
Directors;

 

WHEREAS, the Company desires to reward the Executive for his past service to the
Company and encourage and incentivize the Executive to contribute to the
long-term success of the Company; and

 

WHEREAS, Section 3(d) of the Employment Agreement (as hereinafter defined)
provides that the Company shall make certain contributions to a deferred
compensation account pursuant to the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive hereby agree as follows:

 

1.             Definitions.

 

“Change-in-Control” shall have the meaning set forth in the Employment
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board of Directors of the
Company.

 

“Deferred Compensation Amount” means an amount equal to (x) the Stock Price on
the Trigger Date, multiplied by (y) the number of Stock Units credited to the
Account as of the Trigger Date that have vested in accordance with Section 3 as
of the Payment Date (as defined in Section 4 below).

 

“Employment Agreement” means the Amended and Restated Employment and
Noncompetition Agreement, dated as of December 24, 2010, by and between the
Company and the Executive, as such agreement may be amended from time to time.

 

“Fair Market Value” per share of Stock as of a particular date means (i) if
shares of Stock are then listed on a national securities exchange, the closing
sales price per share of Stock on the exchange for the last preceding date on
which there was a sale of shares of Stock on such exchange, as determined by the
Committee, (ii) if shares of Stock are not then listed on a national securities
exchange but are then traded on an over-the-counter market, the average of the
closing bid and asked prices for the shares of Stock in such over-the-counter
market for the last preceding date on which there was a sale of such shares in
such market, as determined by the Committee, or (iii) if shares of Stock are not
then listed on a national securities exchange or traded on an over-the-counter
market, such value as the Committee in its discretion may in good faith
determine; provided that, where the shares of Stock are so listed or traded, the
Committee may make such discretionary determinations where the shares of Stock
have not been traded for 10 trading days.

 

“Initial Contribution Date” means January 1, 2011.

 

--------------------------------------------------------------------------------


 

“Stock Units” means the right to receive the value of one share of Stock in
accordance with the terms of this Agreement.

 

“Separation from Service” means the Executive’s “separation from service” from
the Company within the meaning set forth in Section 409A of the Code, determined
in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

“Stock” means the common stock of the Company.

 

“Stock Price” means, as of a particular date, the average of the Fair Market
Value of one share of Stock for the ten (10) consecutive trading days ending on,
and including, such date (or, if such date is not a trading day, the most recent
trading day immediately preceding such date); provided, however, that if such
date is the date upon which a Transactional Change-in-Control occurs, the Stock
Price as of such date shall be equal to the fair market value in cash, as
determined by the Committee, of the total consideration paid or payable in the
transaction resulting in the Transactional Change-in-Control for one share of
Stock.

 

“Transactional Change-in-Control” means (a) a Change-in-Control described in
clause (i)(A) of the definition thereof in the Employment Agreement, where the
“person” or “group” makes a tender offer for the Stock, or (b) a
Change-in-Control described in clauses (i)(C)(1) or (2) of the definition
thereof in the Employment Agreement.

 

“Trigger Date” means the earliest of (a) the termination of the Executive’s
employment with the Company for any reason and (b) the effective date of a
Change-in-Control.

 

2.             Deferred Compensation Account.  The Company shall establish and
maintain an individual bookkeeping account (the “Account”) to record all amounts
credited to the Executive pursuant to this Agreement.  On the Initial
Contribution Date and on each anniversary thereof during the Employment Period
(as defined in the Employment Agreement) that occurs on or before the Trigger
Date, the Company shall credit to the Account a number of Stock Units, which,
when multiplied by the Stock Price on such date, has an aggregate value equal to
$150,000.

 

3.             Vesting of Stock Units.  The Executive shall become fully vested
with respect to Stock Units credited to the Account on the December 31st of the
year in which such Stock Units are first credited, subject in each case to the
Executive’s continued employment through each applicable vesting date, but
subject to accelerated vesting as set forth in the Employment Agreement.

 

Except as may be provided in the Employment Agreement, upon the termination of
the Executive’s employment with the Company for any reason, all Stock Units that
have not vested shall thereupon, and with no further action, be forfeited by the
Executive.

 

4.             Payment of Deferred Compensation Amount.  The Company shall pay
the Executive (or if applicable, the Executive’s beneficiary) the Deferred
Compensation Amount in a lump-sum in cash on a date (the “Payment Date”) that is
no later than 30 days following the earliest of (a) the Executive’s death;
(b) the date of the Executive’s Separation from Service (or, to the extent
necessary to maintain compliance with Section 409A of the Code, the date that is
six months and one day after the date of the Executive’s Separation from
Service); and (c) the effective date of a Change-in-Control, provided that any
such transaction or series of transactions also constitutes a “change in the
ownership” of the Company, a “change in the effective control” of the Company or
a “change in ownership of a substantial portion of the assets” of the Company,
each within the meaning of Section 409A of the Code and the regulations
promulgated thereunder.

 

2

--------------------------------------------------------------------------------


 

5.             Dividend Equivalent Rights.  If the Company pays a cash dividend
on the Stock and the record date for such cash dividend occurs on or after the
Initial Contribution Date and prior to the Trigger Date, then the Executive
shall be entitled to a payment in cash, on a current basis, equal to the amount
per share of Stock of such cash dividend multiplied by the number of Stock Units
credited to the Executive’s Account, and not forfeited pursuant to Section 3 of
this Agreement, as of the applicable record date for such cash dividend.

 

6.             Termination.  This Agreement shall automatically terminate and be
of no further force and effect immediately following the payment of the Deferred
Compensation Amount and all other amounts due pursuant to Section 5 of this
Agreement.

 

7.             Transferability.  This Agreement is personal to the Executive, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

 

8.             Tax Withholding.  All payments to the Executive hereunder shall
be net of any required Federal, state, and local tax withholding.

 

9.             Section 409A.  The parties intend that this Agreement will be
administered in accordance with Section 409A of the Code.  To the extent that
any provision of this Agreement is ambiguous as to its compliance with
Section 409A of the Code, the provision shall be read in such a manner so that
all payments hereunder comply with Section 409A of the Code. The parties agree
that this Agreement may be amended, as reasonably requested by either party, and
as may be necessary to fully comply with Section 409A of the Code and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.  The Company makes
no representation or warranty and shall have no liability to the Executive or
any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, such Section.

 

10.           Source of Payments/Unfunded Status.  The Agreement is intended to
constitute an unfunded plan.  Any amount due and payable to the Executive or in
respect of the Stock Units pursuant to the terms of this Agreement shall be paid
solely from the general assets of the Company.  The Executive (and his
beneficiary, if applicable) shall not have any interest in any specific asset as
a result of this Agreement or any right to payment under the Agreement.  The
Company shall not have any obligation to set aside any funds or shares of Stock
for the purpose of making any benefit payments under this Agreement.  Nothing
contained herein shall give the Executive (or his beneficiary, if applicable)
any rights that are greater than those of a general unsecured creditor of the
Company.  No action taken pursuant to the terms of this Agreement shall be
construed to create a funded arrangement, a plan asset, or fiduciary
relationship between the Company and the Executive (or his beneficiary, if
applicable).

 

11.           No Obligation to Continue Employment. The Company is not obligated
by or as a result of this Agreement to continue the Executive in employment and
this Agreement shall not interfere in any way with the right of the Company to
terminate the employment of the Executive at any time.

 

12.           Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Executive at the address on file with the Company or, in either case, at
such other address as one party may subsequently furnish to the other party in
writing.

 

3

--------------------------------------------------------------------------------


 

13.           Changes in Stock.  If (i) the Company or its subsidiaries shall at
any time be involved in a merger, consolidation, dissolution, liquidation,
reorganization, exchange of shares, sale of all or substantially all of the
assets or stock of the Company or its subsidiaries or a transaction similar
thereto, (ii) any stock dividend, stock split, reverse stock split, stock
combination, reclassification, recapitalization or other similar change in the
capital structure of the Company or its subsidiaries, or any distribution to
holders of Stock other than cash dividends, shall occur or (iii) any other event
shall occur which in the judgment of the Committee necessitates action by way of
adjusting the terms of this Agreement, then the Committee shall take any such
action as shall be necessary to maintain the Executive’s rights hereunder so
that they are substantially proportionate to the rights existing prior to such
event, including, without limitation, adjustments in (A) the number of Stock
Units credited to the Account and (B) the Deferred Compensation Amount.

 

14.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name: Andrew S. Levine

 

 

Title: Chief Legal Officer

 

 

 

 

 

 

 

/s/ Stephen L. Green

 

Stephen L. Green

 

--------------------------------------------------------------------------------